Citation Nr: 0840159	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-35 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for status post-
operative septorhinoplasty for trauma-induced deviated nasal 
septum and nasal deformity.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active military service from August 1979 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the benefit sought on 
appeal.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, it appears that the veteran's service medical 
records, which have been discussed in previous VA decisions, 
are not currently associated with the claims file.  
Furthermore, the Board observes that a notation on the 
outside of the claims file indicates that those records were 
associated with the claims file as recently as May2005 
because they were copied as of that date.  On remand, the 
veteran's service medical records should be located and 
associated with the claims file.  

In addition, subsequent to the most recent Supplemental 
Statement of the Case, dated in May 2006, the veteran has 
submitted a substantial amount of additional medical 
evidence, which was not previously of record.  However, he 
did not submit a waiver of review by the agency of original 
jurisdiction, and a Supplemental Statement of the Case 
reflecting review of the new evidence has not been issued by 
the RO.  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. §§ 
19.37, 20.1304 (2008).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should locate the 
veteran's service medical records and 
associate them with the claims file.  

2.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal with 
consideration of all evidence received 
since the issuance of the most recent 
Supplemental Statement of the Case in May 
2006.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




